463 F. Supp. 158 (1979)
In re AIR CRASH DISASTER NEAR SANTA CRUZ AIRPORT, BOMBAY, INDIA ON JANUARY 1, 1978.
No. 359.
Judicial Panel on Multidistrict Litigation.
January 11, 1979.
Before JOHN MINOR WISDOM, Chairman, and EDWARD WEINFELD[*], EDWIN A. ROBSON, STANLEY A. WEIGEL, ANDREW A. CAFFREY, and ROY W. HARPER, Judges of the Panel.
Before the Judicial Panel on Multidistrict Litigation.

OPINION AND ORDER
PER CURIAM.
This litigation consists of 65 actions pending in two districts: 63 in the Central District of California, and two in the District of the District of Columbia.
These actions arose from the crash of an Air India jumbo jet shortly after take-off from Santa Cruz Airport, Bombay, India, on January 1, 1978. The crash resulted in the death of all persons aboard. The Boeing Company (Boeing), the manufacturer of the aircraft that crashed; and Lear Siegler, Inc. (Lear), the manufacturer of instruments that were component parts of the aircraft, are the two, and only, defendants in each of the actions. Plaintiffs in all the California actions are residents of India, while the plaintiff in the two District of Columbia actions is an American suing as administrator on behalf of foreign domiciliaries. In every action recovery is sought *159 against Boeing and Lear on theories of negligence, strict liability and breach of warranty regarding the design, manufacture, testing and sale of the aircraft and its component parts.
Pursuant to 28 U.S.C. § 1407(c)(i) and Rule 8, R.P.J.P.M.L., 78 F.R.D. 561, 566-67 (1978), the Panel ordered the parties to show cause why these actions should not be transferred to a single district for coordinated or consolidated pretrial proceedings. All parties favor transfer of the actions to a single district for centralized pretrial proceedings under Section 1407. The only dispute among the parties is over the selection of an appropriate transferee forum. Plaintiffs in the California actions favor the Central District of California; plaintiff in the District of Columbia actions favors the District of the District of Columbia; and defendants Boeing and Lear favor the Western District of Washington.
We find that these actions clearly involve common questions of fact concerning the cause or causes of the crash and that transfer of these actions to the Western District of Washington under Section 1407 for coordinated or consolidated pretrial proceedings will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation.
Generally, we have transferred litigations arising from aircraft disasters occurring within the continental United States to the district of the situs of the crash. See, e. g., In re Air Crash Disaster at John F. Kennedy International Airport on June 24, 1975, 407 F. Supp. 244, 246 (Jud.Pan.Mult.Lit. 1976). No general rule, however, has yet emerged with respect to our selection of a transferee forum in litigations involving overseas air disasters. See, e. g., In re Air Crash Disaster at Taipei International Airport on July 31, 1975, 433 F. Supp. 1120, 1121 (Jud.Pan.Mult.Lit.1977). In the matter now before us, plaintiffs in the California actions urge the selection of the Central District of California as the transferee district because most of the actions in this litigation are already pending there and because the judge assigned those actions has had considerable past experience with air disaster litigations. Plaintiff in the District of Columbia actions favors the District of the District of Columbia as the transferee district because in that district are located records and personnel of the National Transportation Safety Board, which assisted the Indian government in the investigation of the crash.
We are not persuaded by these arguments and, on balance, find that the Western District of Washington is the most appropriate transferee forum for this litigation. Ordinarily we are reluctant to select as transferee forum a district in which no related action is pending unless appropriate circumstances exist warranting such a transfer. See In re Sundstrand Data Control, Inc. Patent Litigation, 443 F. Supp. 1019, 1021 (Jud.Pan.Mult.Lit.1978). We conclude that such circumstances are present in the litigation now before us.
The Western District of Washington, among domestic forums, has the most substantial connection to the common factual questions raised in this litigation. Boeing is headquartered in that district, and the aircraft involved in this crash was manufactured there. As a result, Boeing's documents and personnel relating to the design, manufacture and testing of the aircraft are located there. Moreover, the Federal Aviation Administration's regional office that has custody of the records relating to certification of the aircraft is located there, and Boeing employees who participated in the on-site investigation of the accident can be found there.
By way of comparison, none of the districts in which actions are pending offers a strong nexus to the common factual questions in this litigation. Although Lear's main office is in California, Lear's division that manufactured the relevant component parts for the aircraft is located in Michigan. On the basis of the record before us, relatively little discovery of witnesses or documents can be expected to be taken in either California or the District of Columbia. Nor can pretrial proceedings be characterized as far advanced in the Central District of California *160 or the District of the District of Columbia. In addition, none of the plaintiffs is a resident of California or the District of Columbia.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on the following Schedule A be, and the same hereby are, transferred to the Western District of Washington and, with the consent of that court, assigned to the Honorable James M. Fitzgerald, sitting by designation pursuant to 28 U.S.C. § 292(b), for coordinated or consolidated pretrial proceedings.


                       SCHEDULE A
Central District of California
P. V. Fathima, et al. v. The                   Civil Action
Boeing Co., et al.                             No. CV-78-1947-PH
Jameela Khalid, et al. v. The                  Civil Action
Boeing Co., et al.                             No. CV-1948-PH
Lata Vimal Kothari, et al. v.                  Civil Action
The Boeing Co., et al.                         No. CV-78-1949-PH
Niravathu Ommen Kunju Kunju,                   Civil Action
et al. v. The Boeing Co., et                   No. CV-78-1950-PH
al.
Indirakumati Gangadharan, et                   Civil Action
al. v. The Boeing Co., et al.                  No. CV-78-1951-PH
K. Vergese, et al. v. The Boeing               Civil Action
Co., et al.                                    No. CV-78-1952-PH
Koruthu Kochumman, et al. v.                   Civil Action
The Boeing Co., et al.                         No. CV-78-1953-PH
Vimla Kamalchand Kothari, et                   Civil Action
al. v. The Boeing Co., et al.                  No. CV-78-1954-PH
V. P. Aysha, et al. v. The Boeing              Civil Action
Co., et al.                                    No. CV-78-1955-PH
Esmail Jasdanwala v. The Boeing                Civil Action
Co., et al.                                    No. CV-78-1956-PH
T. T. Kadeeja, et al. v. The                   Civil Action
Boeing Co., et al.                             No. CV-78-1980-PH
Annamma Idichandi, et al. v.                   Civil Action
The Boeing Co., et al.                         No. CV-78-1982-PH
K. Nair Gopalapillai, et al. v.                Civil Action
The Boeing Co., et al.                         No. CV-78-1983-PH
C. P. Velayudhan, et al. v. The                Civil Action
Boeing Co., et al.                             No. CV-78-1984-PH
Chona George, et al. v. The                    Civil Action
Boeing Co., et al.                             No. CV-78-1985-PH
Valerian Paul Rego, et al. v.                  Civil Action
The Boeing Co., et al.                         No. CV-78-2054-PH
Jameela Aboobacker, et al. v.                  Civil Action
The Boeing Co., et al.                         No. CV-78-2055-PH
T. N. Chandramathi, et al. v.                  Civil Action
The Boeing Co., et al.                         No. CV-78-2056-PH
M. Rajamai Amma, et al. v. The                 Civil Action
Boeing Co., et al.                             No. CV-78-2057-PH
Thangamma Gopalkrishnan, et                    Civil Action
al. v. The Boeing Co., et al.                  No. CV-78-2058-PH
Kamalakshi Babu, et al. v. The                 Civil Action
Boeing Co., et al.                             No. CV-78-2059-PH
Rini Mathew, et al. v. The Boeing              Civil Action
Co., et al.                                    No. CV-78-2060-PH
Koramandil Varky Mathi, et al.                 Civil Action
v. The Boeing Co., et al.                      No. CV-78-2061-PH
P. Beekutty Beevi, et al. v. The               Civil Action
Boeing Co., et al.                             No. CV-78-2062-PH
Abdulrahim Khan, et al. v. The                 Civil Action
Boeing Co., et al.                             No. CV-78-2063-PH
V. Pathumay P. M. Abu, et al.                  Civil Action
v. The Boeing Co., et al.                      No. CV-78-2079-PH
P. Lalitha Gopalakrishnan, et al.              Civil Action
v. The Boeing Co., et al.                      No. CV-78-2080-PH
Grover Kaikushroo Irani, et al.                Civil Action
v. The Boeing Co., et al.                      No. CV-78-2081-PH
Karimbil Khadeeja Aboo, et al.                 Civil Action
v. The Boeing Co., et al.                      No. CV-78-2082-PH
Nadirshaw Jehangirja Dotiwalla,                Civil Action
et al. v. The Boeing Co., et                   No. CV-78-2083-PH
al.
K. A. Kadeeja, et al. v. The                   Civil Action
Boeing Co., et al.                             No. CV-78-2129-PH
Eliya Raphael v. The Boeing                    Civil Action
Co., et al.                                    No. CV-78-2130-PH
N. B. Chandrika, et al. v. The                 Civil Action
Boeing Co., et al.                             No. CV-78-2131-PH
Raphael Francis, et al. v. The                 Civil Action
Boeing Co., et al.                             No. CV-78-2132-PH
K. J. Joseph, et al. v. The                    Civil Action
Boeing Co., et al.                             No. CV-78-2133-PH
Banoo Mobinali Gahlot, et al. v.               Civil Action
The Boeing Co., et al.                         No. CV-78-2562-PH
V. R. Goury, et al. v. The Boeing              Civil Action
Co., et al.                                    No. CV-78-2563-PH
Ramchandra Raoji Kambli, et                    Civil Action
al. v. The Boeing Co., et al.                  No. CV-78-2564-PH
R. O. Zubaida, et al. v. The                   Civil Action
Boeing Co., et al.                             No. CV-78-2566-PH
N. Radhamani Amma, et al. v.                   Civil Action
The Boeing Co., et al.                         No. CV-78-2567-PH
Sorab Dinshaw Nargolwala, et                   Civil Action
al. v. The Boeing Co., et al.                  No. CV-78-2994-PH
Khusru Manchershah Kathok, et                  Civil Action
al. v. The Boeing Co., et al.                  No. CV-78-2995-PH
Mafalda Faria, et al. v. The                   Civil Action
Boeing Co., et al.                             No. CV-78-2997-PH
Framroze Darabshaw Paymaster,                  Civil Action
et al. v. The Boeing Co., et                   No. CV-78-2998-PH
al.
Minnie Nadirshah, et al. v. The                Civil Action
Boeing Co., et al.                             No. CV-78-3000-PH
Mharookh Adil Dubash, et al. v.                Civil Action
The Boeing Co., et al.                         No. CV-78-3020-PH



*161
Radhika Vivek Ajinkya, et al.                  Civil Action
v. The Boeing Co., et al.                      No. CV-78-3021-PH
N. K. Raman Menon, et al. v.                   Civil Action
The Boeing Co., et al.                         No. CV-78-3243-PH
Gita Kali Kotwal v. The Boeing                 Civil Action
Co., et al.                                    No. CV-78-3244-PH
Amina Sheikh Abdullah v. The                   Civil Action
Boeing Co., et al.                             No. CV-78-3256-PH
V. Sumathy, et al. v. The Boeing               Civil Action
Co., et al.                                    No. CV-78-3426-PH
Pervis Avalur, et al. v. The                   Civil Action
Boeing Co., et al.                             No. CV-78-3520-PH
K. C. Kuruvilla, et al. v. The                 Civil Action
Boeing Co., et al.                             No. CV-78-3630-PH
Hyda George, et al. v. The Boeing              Civil Action
Co., et al.                                    No. CV-78-3631-PH
Zahir H. Attari, et al. v. The                 Civil Action
Boeing Co., et al.                             No. CV-78-3633-PH
A. P. M. Abdulla, et al. v. The                Civil Action
Boeing Co., et al.                             No. CV-78-3632-PH
N. Sarasamma, et al. v. The                    Civil Action
Boeing Co., et al.                             No. CV-78-3634-PH
Abbas Tayebji Biviji, et al. v.                Civil Action
The Boeing Co., et al.                         No. CV-78-3635-PH
Abbasbhai Gulamali Kapadia, et                 Civil Action
al. v. The Boeing Co., et al.                  No. CV-78-3629-PH
P. K. Chandrashekhar, et al. v.                Civil Action
The Boeing Co., et al.                         No. CV-78-3628-PH
Salim Jumma v. The Boeing Co.,                 Civil Action
et al.                                         No. CV-78-3627-PH
P. A. Sulu v. The Boeing Co.,                  Civil Action
et al.                                         No. CV-78-3626-PH
Makkai Mohammadunni, et al.                    Civil Action
v. The Boeing Co., et al.                      No. CV-78-3625-PH
  District of the District
     of Columbia   
Edward M. Holland, etc. v. The                 Civil Action
Boeing Co., et al.                             No. CV-78-1341
Edward M. Holland, etc. v. The                 Civil Action
Boeing Co., et al.                             No. 78-1342

NOTES
[*]   Judge Weinfeld did not participate in the decision of this matter.